Exhibit 99.1 VISHAY REPORTS RESULTS FOR FIRST QUARTER 2012 · Revenues for Q1 2012 of $539 million · EPS Q1 2012 of $0.21 · Book-to-bill ratio of 1.11 in Q1 2012 · Inventory of Vishay’s products at distribution reduced by $41 million · Guidance for Q2 2012 for revenues between $580 and $620 million MALVERN, PENNSYLVANIA–May 2,2012 – Vishay Intertechnology, Inc. (NYSE: VSH), one of the world’s largest manufacturers of discrete semiconductors and passive components, today announced its results for the fiscal quarter ended March 31, 2012. Revenues for the fiscal quarter ended March 31, 2012 were $538.5 million, compared to $695.2 million for the fiscal quarter ended April 2, 2011.The net earnings attributable to Vishay stockholders for the fiscal quarter ended March 31, 2012 were $33.8 million, or $0.21 per diluted share, compared to $75.3 million, or $0.43 per diluted share for the fiscal quarter ended April 2, 2011. As listed on the attached reconciliation schedule, net earnings attributable to Vishay stockholders for the prior year period include $10.0 million of one-time tax expense.Adjusted net earnings per diluted share, which exclude this item, were $0.49 for the fiscal quarter ended April 2, 2011. There were no such reconciling items for the fiscal quarter ended March 31, 2012. Commenting on the results for the first quarter of 2012, Dr. Gerald Paul, President and Chief Executive Officer, stated, “During the first quarter we experienced a positive development of orders from all end markets and sales channels. Book-to-bill overall was 1.11, for orders from our distributors 1.12 and from direct customers 1.10. Inventories of our products at our distributors were reduced by $41 million during the quarter. Revenues for the first quarter seem to have marked the bottom of the current cycle. As a result of temporary fixed cost reductions and manufacturing efficiencies, our results showed improvement over those of the previous quarter.” Dr. Paul continued, “We were able to demonstrate our substantially improved earnings potential, even at the low revenue levels at the bottom of this cycle. With revenues trending upward again, we are confident of returning to the high profitability levels during the past two years. We have positioned Vishay for expansion by: maintaining sufficient manufacturing capacities in the critical lines anticipating a recovery of revenues; increased investment in R&D and marketing, including during the recent downturn; and by pursuing our strategy of niche business acquisitions.” Commenting on the outlook for the second quarter of 2012, Dr. Paul stated, “We anticipate revenues between $580 and $620 million at improved margins.” 1 The Company expects to file its Quarterly Report on Form10-Q for the first fiscal quarter of 2012 with the Securities and Exchange Commission after the close of the market on Wednesday, May 2, 2012. This financial report will be available at ir.vishay.com. A conference call to discuss the 2012 first quarter financial results is scheduled for Wednesday, May 2, 2012 at 9:00 AM ET. The dial-in number for the conference call is 877-589-6174 (+1 706-643-1406 if calling from outside the United States or Canada) and the conference ID is 66875640. There will be a replay of the conference call from 10:30 AM ET on Wednesday, May 2, 2012 through 11:59 PM ET on Tuesday, May 8, 2012. The telephone number for the replay is 800-585-8367 (+1 855-859-2056 or 404-537-3406 if calling from outside the United States or Canada) and the access code is 66875640. There will also be a live audio webcast of the conference call. This can be accessed directly from the Investor Relations section of the Vishay website at http://ir.vishay.com. About Vishay Vishay Intertechnology, Inc., a Fortune 1,000 Company listed on the NYSE (VSH), is one of the world's largest manufacturers of discrete semiconductors (diodes, MOSFETs, and infrared optoelectronics) and passive electronic components (resistors, inductors, and capacitors). These components are used in virtually all types of electronic devices and equipment, in the industrial, computing, automotive, consumer, telecommunications, military, aerospace, power supplies, and medical markets. Vishay’s product innovations, successful acquisition strategy, and "one-stop shop" service have made it a global industry leader. Vishay can be found on the Internet athttp://www.vishay.com. 2 This press release includes certain financial measures which are not recognized in accordance with generally accepted accounting principles (“GAAP”), including adjusted net earnings (loss) and adjusted net earnings (loss) per share, which are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules. These non-GAAP measures supplement our GAAP measures of performance and should not be viewed as an alternative to GAAP measures of performance. Non-GAAP measures such as adjusted net earnings and adjusted earnings per diluted share do not have uniform definitions. These measures, as calculated by Vishay, may not be comparable to similarly titled measures used by other companies. Management believes that these measures are meaningful to investors because they provide insight with respect to intrinsic operating results of the Company. Reconciling items to arrive at adjusted net earnings represent significant charges or credits that are important to an understanding to the Company’s intrinsic operations. These reconciling items are indicated on the accompanying reconciliation schedule and are more fully described in the Company’s financial statements presented in its annual report on Form 10-K and its quarterly reports presented on Forms 10-Q. Statements contained herein that relate to the Company's future performance, including statements with respect to forecasted revenues, margins, cash generation, internal growth and acquisition activity, and the general state of the Company, are forward-looking statements within the safe harbor provisions of Private Securities Litigation Reform Act of 1995. Words such as “believe,” “estimate,” “will be,” “will,” “would,” “expect,” “anticipate,” “plan,” “project,” “intend,” “could,” “should,” or other similar words or expressions often identify forward-looking statements. Such statements are based on current expectations only, and are subject to certain risks, uncertainties and assumptions, many of which are beyond our control. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results, performance, or achievements may vary materially from those anticipated, estimated or projected. Among the factors that could cause actual results to materially differ include: general business and economic conditions; difficulties in implementing our cost reduction strategies; changes in foreign currency exchange rates; competition and technological changes in our industries; difficulties in new product development; difficulties in identifying suitable acquisition candidates, consummating a transaction on terms which we consider acceptable, and integration and performance of acquired businesses; uncertainty related to the effects of changes in foreign currency exchange rates; and other factors affecting our operations that are set forth in our filings with the Securities and Exchange Commission, including our annual reports on Form 10-K and our quarterly reports on Form 10-Q. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 3 VISHAY INTERTECHNOLOGY, INC. Summary of Operations (Unaudited - In thousands, except per share amounts) Fiscal quarters ended March 31, December 31, April 2, Net revenues $ $ $ Costs of products sold Gross profit Gross margin % % % Selling, general, and administrative expenses Operating income Operating margin % % % Other income (expense): Interest expense ) ) ) Other ) Total other income (expense) - net ) ) ) Income before taxes Income taxes ) Net earnings Less: net earnings attributable to noncontrolling interests Net earnings attributable to Vishay stockholders $ $ $ Basic earnings per share attributable to Vishay stockholders $ $ $ Diluted earnings per share attributable to Vishay stockholders $ $ $ Weighted average shares outstanding - basic Weighted average shares outstanding - diluted 4 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Balance Sheets (In thousands) March 31, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories: Finished goods Work in process Raw materials Total inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, at cost: Land Buildings and improvements Machinery and equipment Construction in progress Allowance for depreciation ) ) Goodwill Other intangible assets, net Other assets Total assets $ $ 5 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Balance Sheets (continued) (In thousands) March 31, December 31, (unaudited) Liabilities and stockholders' equity Current liabilities: Notes payable to banks $
